DETAILED ACTION
This office action is in response to communication filed on 06/13/2021. Claims 8-11 have amended. Claims 1-20 are pending on this application.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closes prior art Bartz U.S. patent No. 5,493,298.
Fig. 3 and Fig. 4 of Bartz discloses a calibration system (30, 32, 35, 34, 37) with efficient error estimation (28; Col. 3 lines 10-20 discloses "residue of dither remaining ... non-unity gain... gain error..."), comprising: dither circuitry (18) to inject a dither at an input (16) of a circuit (10) and to remove (24)the dither at an output (26) of the circuit (10); a first operation (operation digital output 26 couples multiplier 30) to determine whether a corrected output (26) of the circuit (10) is within a first range (Goverall=Gdec*Gadc; Col. 3 line 22) defined by a first inspection point (inspect point output of 30); a second operation (MSB operation) to obtain a sign of the dither (positive and negative of dither PRN in Fig. 4A); a third operation (multiplier operation 30) to logically combine outputs of the first operation (operation digital output 26 couples to multiplier 30) and the second operation (MSB operation); and calibration circuitry (32) to update (32) an estimate of a component (35) of the circuit (10) based on an output of the third operation (multiplier operation of 30).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach a time series data dimensional compression apparatus, comprising: a time series subsequence generating section that generates time series subsequences of a specified segment width by which each of the plurality of pieces of time series data is divided; t performs singular value decomposition on all of the divided time series subsequences; generates 
With respect to claim independent 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: demining whether the given sample of the output is within a second range on the output a second inspection point; determining a second partial error by logically combining the sign bit of the dither and whether the given sample of the output is within the second range; updating an estimate of a component based on first partial error and second partial error.
With respect to claim 8, in addition to other elements in the claim, prior art considered individual or combination does not teach: a third operation to obtain a first partial error at the first inspection point by logically combining outputs of the first operation and the second operation; and calibration circuitry to update an estimate of a component of the circuit based on  the first partial error at the first inspection point and a second partial error, wherein the second partial error is based on a second inspection point and the sign of the dither.
With respect to independent claim 16, in addition to other elements in the claim, prior art considered individual or combination does not teach: computing a second partial error by logically combining a sign bit of dither and whether the given sample of the output is within a second range on the output defined by a second inspection point and update an estimate of a component of the circuit based on the first and second partial errors computed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/21/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845